DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the amendment filed on 3/2/2021.  This action is made FINAL.

Claims 1-20 are pending and they are presented for examinations.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim(s) 13 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Claim 13 which depends on claim 12 is identical to claim 12.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments

Applicant's arguments filed regarding claims 1, 11 and 15, “Kawamoto and Bhatia fails to teach or reasonably suggest at least the features of independent claims 1, 11 and 15 reciting determining a probability that a result of the performance of the requested task will be a failure result and applying a second local-model update to the local model based on the determined probability”.  
The examiner would like to point out to the instant application [PGPub paragraph 39] which discloses: 
“As a further possibility, executing the performance of the requested task may include executing a simulation of the requested task--e.g., a simulation executed based on various combinations of sensors of task-execution devices and/or a simulation executed with sources of noise. The result of the simulation may be a probability that the result of the performance of the action will be a failure result.”
	Kawamoto discloses simulating and verifying a requested task to ensure the result of the requested task has no possibility of failures and/or provides correction(s) to 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto (Pub 20180259956) in view of Bhatia et al. (Pub 20170350713) (hereafter Bhatia).

As per claim 1, Kawamoto teaches:
A method carried out by a task-execution device, the method comprising: ([Paragraph 6], in autonomous driving such as selection of a route and a driving lane in consideration of traffic jams require processing time to determine using a plurality of detection results such as current position information, traveling speed, congestion in surrounding area, and prospect of congestion, whereas other actions in autonomous driving such as avoiding collision with someone rushing out in front of the motor vehicle or with other motor vehicle have little time to spend on decision.)
applying a first local-model update to a local model of the task-execution device, wherein the first local-model update is applied based on a first global-model update to a global model of a global-model repository; ([Paragraph 138], In step S53, the global map processing section 73 extracts, from the environment information, global information that includes map information of the areas surrounding the route that will be travelled by the own vehicle from now and traffic information on the route and supplies the global information to the route planning section 74.  [Paragraph 90], The local map processing section 72 extracts, as local information, local map-based narrow-range information around the vehicle such as position of the lane on the road being travelled, traveling speed, detailed shape of the road, traffic signs, traffic lights, and so on from the environmental information extracted based on the detection results and supplies the information to the behavior planning section 75. The local map processing section 72 also supplies the environmental information to the global map processing section 73.  [Paragraph 93], The route planning section 74 plans a traveling route of the own vehicle based on global information supplied from the global map processing section 73 and supplies the route to the behavior planning section 75 as route planning information.  [Paragraph 94], The behavior planning section 75 plans a behavior for activating the vehicle body action section 33 based on the local information and the route planning information and supplies the associated command as a deliberate action.  [Paragraph 157], Here, when the setup is such that priority is given to the deliberate action, and when the optimal route is changed, for example, because of new traffic information acquired, priority will be given to an action such as traveling the route found by a search for a route that avoids construction work and traffic jap as a deliberate action. As a result, an action is implemented that guides the motor vehicle to a detour for avoiding the traffic jam as a motor vehicle's route, thereby ensuring reduced 
generating an execution policy based on (i) a received task request identifying a requested task and (ii) the local model comprising the first local-model update; ([Paragraph 102], When a request is made by the driving control apparatus 11 to verify a personalization function, the verification apparatus 13 verifies safety by virtually using the personalization function and realizing autonomous driving through simulation and supplies the verification result. [Paragraph 94], The behavior planning section 75 plans a behavior for activating the vehicle body action section 33 based on the local information and the route planning information and supplies the associated command as a deliberate action. More specifically, the behavior planning section 75 determines, for example, a steering angle of the steering, braking timing, accelerator opening angle, and so on required to change the lane as a deliberate action when it is necessary to change the lane because of the relationship between the route such as turning right or left next and the currently travelled lane based on detailed road shape and travelled lane information, local information, and route information found from the global information. The behavior planning section 75 supplies the command associated with the deliberate action to the autonomous driving control section 53.)
executing a performance of the requested task based on the generated execution policy, and determining a probability that a result of the performance of the requested task will be a failure result; ([Paragraph 94], The behavior planning 
applying a second local-model update to the local model based on the determined probability; and ([Paragraph 139], That is, the route planning section 74 searches for routes from the current position to the destination based, for example, on traffic information and plans, in the presence of traffic jam on the route, a route by searching for a route that leads to the destination while avoiding the traffic jam.  [Paragraph 157], Here, when the setup is such that priority is given to the deliberate action, and when the optimal route is changed, for example, because of new traffic information acquired, priority will be given to an action such as traveling the route found by a search for a route that avoids construction work and traffic jap as a deliberate action. As a result, an action is implemented that guides the motor vehicle to a detour for avoiding the traffic jam as a motor vehicle's route, thereby ensuring reduced time required.  [Paragraph 5], Incidentally, sensors are installed in motor vehicles to monitor a variety of conditions such as speed, acceleration, and position. In autonomous driving, a next action is determined on the basis of ever-changing detection results detected by these various sensors.  [Paragraph 102], The verification apparatus 13 is an apparatus 
providing the global-model repository with an indication of the second local-model update. ([Paragraph 138], In step S53, the global map processing section 73 extracts, from the environment information, global information that includes map information of the areas surrounding the route that will be travelled by the own vehicle from now and traffic information on the route and supplies the global information to the route planning section 7  [Paragraph 90], The local map processing section 72 also supplies the environmental information to the global map processing section 73…)
However, Kawamoto does not explicitly disclose global model of a global-model repository.
Bhatia teaches global model of a global-model repository ([Paragraph 15], the controller may be further configured to issue the update-request 42 to update the digital-map 16 when an unexpected-signal 50 not present on the digital-map 16 is detected. That is, if the presence of a traffic-signal is detected and the digital -map 16 has no record of any corresponding traffic-signal within a substantial distance, e.g. twenty-five meters (25 m) from the actual-position 30 of the unexpected-signal 50, then the update-request 42 may be used to document the presence of a new instance of traffic-signal in the map-database 44. It is contemplated that the unexpected-signal 50 may be a newly installed traffic-signal, or a traffic-signal that has been in place for some time that for some reason was never documented in the map-database 44.  [Paragraph 17], The provider 24 may further require that each of the plurality of update-requests is received 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Kawamoto wherein local model update is applied based on an update of the global model, execution policy (i.e. behavior plan) is generated based on a received request and local model update, the requested task is executed, probability of failure determined through verification and and local model is update based on the determined probability of failure, into teachings of Bhatia wherein map-database (global model) is updated because this would enhance the teachings of Kawamoto wherein by updating the global model, the autonomous vehicle(s) can continuously update the route information (i.e. traffic, road signs/signals, etc.) therefore allowing optimal planning and execution of the route plan based on continuously changing conditions.

As per claim 2, rejection of claim 1 is incorporated:
Bhatia teaches wherein the first global-model update is based on one or more local-model updates to respective local models of one or more devices other than the task-execution device. ([Paragraph 17], The provider 24 may further require that each of the plurality of update-requests is received from a distinct instance of the controller 40, i.e. from a different host-vehicle or different customer identification, before accepting the update-request 42 as valid and revising the digital-map 16.)

As per claim 3, rejection of claim 1 is incorporated:
executing a simulation of the requested task and determining the probability that the result of the performance of the requested task will be the failure result based on results of the simulation. ([Paragraph 102], The verification apparatus 13 is an apparatus realized, for example, by cloud computing. When a request is made by the driving control apparatus 11 to verify a personalization function, the verification apparatus 13 verifies safety by virtually using the personalization function and realizing autonomous driving through simulation and supplies the verification result. To be more specific, the verification apparatus 13 corrects the command virtually determined by the autonomous driving control section 53 using the personalization function and repeatedly simulates the activation of the vehicle body action section 33 for a set time period, thereby reproducing autonomous driving using the personalization function, recording traveling information at this time as a verification result, and supplying the verification result to the driving control apparatus 11. It should be noted that a detailed configuration of the verification apparatus 13 will be described later with reference to FIG. 15.  [Paragraph 104], When the decision result can be considered safe with no possibility of accidents even after correction of the command with a personalization function, the personalization function updating section 95 reads the personalization function stored in the learning result storage section 92 and whose safety is guaranteed by the verification apparatus 13, and updates the personalization function stored in the personalization function storage section 54.  [Paragraph 11], The learning section learns a personalization function related to the driving operation of the driver on the basis of operation information related to the driving operation and a detection result of the detection section. The action control section controls an action of 

As per claim 4, rejection of claim 3 is incorporated:
Kawamoto teaches determining the probability that the result of the performance of the requested task will be the failure the failure result based on a probability that one or more components of a task-execution device will fail.  ([Paragraph 248], Further, information about in-vehicle environment may include one or a plurality of pieces of information from among in-vehicle (at driver's seat, assistant driver's seat, and each passenger's seat) environment measured values (e.g., temperature, humidity, air flow, vibration, noise, illuminance, oxygen concentration), data of sensors mounted to the target motor vehicle, real-time information related to motor vehicle's motion, motor vehicle's position, traveling direction (and measurement accuracy thereof), motor vehicle's speed, angular speed, acceleration, and angular acceleration (and measurement accuracy thereof), operation values in connection with the accelerator, brake, and steering, operation information of turn signals, windshield wipers, and other mounted equipment, activation states of safety apparatuses such as ABS (Antilock Brake System), TCS (Traction Control System), LKAS (Lane Keep Assist System), and ACC (Adaptive Cruise Control), and failure-related information or warning 

As per claim 5, rejection of claim 3 is incorporated:
Kawamoto teaches determining the probability that the result of the performance of the requested task will be the failure result based on a probability that a task specified by the execution policy will fail. ([Paragraph 102], The verification apparatus 13 is an apparatus realized, for example, by cloud computing. When a request is made by the driving control apparatus 11 to verify a personalization function, the verification apparatus 13 verifies safety by virtually using the personalization function and realizing autonomous driving through simulation and supplies the verification result. To be more specific, the verification apparatus 13 corrects the command virtually determined by the autonomous driving control section 53 using the personalization function and repeatedly simulates the activation of the vehicle body action section 33 for a set time period, thereby reproducing autonomous driving using the personalization function, recording traveling information at this time as a 

As per claim 6, rejection of claim 1 is incorporated:
Kawamoto teaches performing a plurality of executions of the requested task based on the execution policy;  
observing whether each execution of the requested task results in a failure result; and 
determining the probability that the result of the performance of the performance of the requested task will be the failure result based on the obtained observations of the plurality of executions of the requested task.  ([Paragraph 61], 

As per claim 7, rejection of claim 1 is incorporated:
Kawamoto teaches wherein: the local model comprises one or more constraints, and 
generating the execution policy that includes one or more actions comprises generating an execution policy that includes a set of one or more actions that do not violate the constraints. ([Paragraph 94], The behavior planning 

As per claim 8, rejection of claim 1 is incorporated:
Kawamoto teaches generating a second execution policy based on the obtained observation of the performance of the requested task; and
executing a second performance of the requested task based on the generated second execution policy. ([Paragraph 94], The behavior planning section 75 plans a behavior for activating the vehicle body action section 33 based on the local information and the route planning information and supplies the associated command as a deliberate action. More specifically, the behavior planning section 75 determines, 

As per claim 9, rejection of claim 8 is incorporated:
Kawamoto teaches wherein generating the second execution policy based on the obtained observation of the performance of the requested task comprises generating the second execution policy based on (i) the received task request identifying the requested task, (ii) the local model comprising the first local-model update, and (iii) the obtained observation of the performance of the requested task. ([Paragraph 94], The behavior planning section 75 plans a behavior for activating the vehicle body action section 33 based on the local information and the route planning information and supplies the associated command as a deliberate action. More specifically, the behavior planning section 75 determines, for example, a steering angle of the steering, braking timing, accelerator opening angle, and so on required to change the lane as a deliberate action when it is necessary to change the lane because of the relationship between the route such as turning right or left next and the currently travelled lane based on detailed road shape and travelled lane information, local information, and route information found from the global information. The behavior planning section 75 supplies the command associated with the deliberate action to the autonomous driving control section 53.  [Paragraph 5], Incidentally, sensors are installed in motor vehicles to monitor a variety of conditions such as speed, acceleration, and position. In autonomous driving, a next action is determined on the 

As per claim 10, rejection of claim 1 is incorporated:
Bhatia teaches wherein the provided indication causes the global-model repository to apply a second global-model update to the global model based on the second local-model update. ([Paragraph 16], In order for the controller 40 to communicate with the provider 24, the system may include a transceiver 52 suitable to 
Kawamoto teaches ([Paragraph 138], In step S53, the global map processing section 73 extracts, from the environment information, global information that includes map information of the areas surrounding the route that will be travelled by the own vehicle from now and traffic information on the route and supplies the global information 


As per claims 11-14, these are device claims corresponding to the method claims 1, 3 and 8.  Therefore, rejected based on similar rationale.

As per claim 15, Kawamoto teaches
A task-execution device; and 
a global-model repository comprising a global model, a processor, and a non-transitory computer-readable storage medium comprising model-repository instructions that, when executed by the processor, cause the global-model repository to:
apply a first global-model update to the global model based on one or more local-model updates to respective local models of one or more devices other than the task-execution device,
wherein the task-execution device comprises a local model, a processor, and a non-transitory computer-readable storage medium comprising execution-device instructions that, when executed by the processor, cause the task-execution device to:
apply a first local-model update to the local model based on the first global-model update; ([Fig. 28] [Paragraph 138], In step S53, the global map processing section 73 extracts, from the environment information, global information that includes map information of the areas surrounding the route that will be travelled by the own vehicle from now and traffic information on the route and supplies the global information to the route planning section 74.  [Paragraph 90], The local map processing section 72 extracts, as local information, local map-based narrow-range information around the vehicle such as position of the lane on the road being travelled, traveling speed, detailed shape of the road, traffic signs, traffic lights, and so on from the environmental information extracted based on the detection results and supplies the information to the behavior planning section 75. The local map processing section 72 also supplies the environmental information to the global map processing section 73.  [Paragraph 93], The route planning section 74 plans a traveling route of the own vehicle based on global information supplied from the global map processing section 73 and supplies the route to the behavior planning section 75 as route planning information.  [Paragraph 94], The behavior planning section 75 plans a behavior for activating the vehicle body action 
generate an execution policy based on (i) a received task request identifying a requested task and (ii) the local model comprising the first local-model update; ([Paragraph 102], When a request is made by the driving control apparatus 11 to verify a personalization function, the verification apparatus 13 verifies safety by virtually using the personalization function and realizing autonomous driving through simulation and supplies the verification result. [Paragraph 94], The behavior planning section 75 plans a behavior for activating the vehicle body action section 33 based on the local information and the route planning information and supplies the associated command as a deliberate action. More specifically, the behavior planning section 75 determines, for example, a steering angle of the steering, braking timing, accelerator opening angle, and so on required to change the lane as a deliberate action when it is necessary to change the lane because of the relationship between the route 
execute a performance of the requested task based on the generated execution policy, and determine a probability that a result of the performance of the requested task will be a failure result; and ([Paragraph 94], The behavior planning section 75 plans a behavior for activating the vehicle body action section 33 based on the local information and the route planning information and supplies the associated command as a deliberate action. More specifically, the behavior planning section 75 determines, for example, a steering angle of the steering, braking timing, accelerator opening angle, and so on required to change the lane as a deliberate action when it is necessary to change the lane because of the relationship between the route such as turning right or left next and the currently travelled lane based on detailed road shape and travelled lane information, local information, and route information found from the global information. The behavior planning section 75 supplies the command associated with the deliberate action to the autonomous driving control section 53.  [Paragraph 5], Incidentally, sensors are installed in motor vehicles to monitor a variety of conditions such as speed, acceleration, and position. In autonomous driving, a next action is determined on the basis of ever-changing detection results detected by these various sensors. [Paragraph 102], The verification apparatus 13 is an apparatus realized, for example, by cloud computing. When a request is made by the driving control apparatus 11 to verify a personalization function, the verification apparatus 13 
apply a second local-model update to the local model based on the determined probability, wherein the model-repository instructions further cause the global-model repository to: 
apply a second global-model update to the global model based on the second local-model update. ([Paragraph 139], That is, the route planning section 74 searches for routes from the current position to the destination based, for example, on traffic information and plans, in the presence of traffic jam on the route, a route by searching for a route that leads to the destination while avoiding the traffic jam.  
However, Kawamoto does not explicitly disclose a global-model repository comprising a global model, a processor, and a non-transitory computer-readable storage medium comprising model-repository instructions that, when executed by the processor, cause the global-model repository to:
apply a first global-model update to the global model based on one or more local-model updates to respective local models of one or more devices other than the task-execution device,
Bhatia teaches a global-model repository comprising a global model, a processor, and a non-transitory computer-readable storage medium comprising model-repository instructions that, when executed by the processor, cause the global-model repository to:
apply a first global-model update to the global model based on one or more local-model updates to respective local models of one or more devices other than the task-execution device, ([Paragraph 15], the controller may be further configured to issue the update-request 42 to update the digital-map 16 when an unexpected-signal 50 not present on the digital-map 16 is detected. That is, if the presence of a traffic-signal is detected and the digital -map 16 has no record of any corresponding traffic-signal within a substantial distance, e.g. twenty-five meters (25 m) from the actual-position 30 of the unexpected-signal 50, then the update-request 42 may be used to document the presence of a new instance of traffic-signal in the map-database 44. It is contemplated that the unexpected-signal 50 may be a newly installed traffic-signal, or a traffic-signal that has been in place for some time that for some reason was never documented in the map-database 44.  [Paragraph 17], The provider 24 may further require that each of the plurality of update-requests is received from a distinct instance of the controller 40, i.e. from a different host-vehicle or different customer identification, before accepting the update-request 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Kawamoto wherein local model update is applied based on an update of the global model, execution policy (i.e. behavior plan) is generated based on a received request and local model update, the requested task is executed and local model is update based on the determined probability of failure, into teachings of Bhatia wherein map-database (global model) is updated continuously because this would enhance the teachings of Kawamoto wherein by updating the global model, the autonomous vehicle(s) can continuously update the route information (i.e. traffic, road signs/signals, map, etc.) therefore allowing optimal planning and execution of the route plan based on continuously changing conditions.

As per claim 16, rejection of claim 15 is incorporated:
Bhatia teaches wherein: the model-repository instructions further cause the global-model repository to receive local-model update messages from the one or more devices other than the task-execution device, wherein each of the received local-model update messages comprises an indication of a respective local-model update among the one or more local-model updates, 
the model-repository instructions that cause the global-model repository to apply the first global-model update based on the one or more local-model updates comprise instructions that cause the global-model repository to apply the first global-model update based on the local-model updates indicated by the local-model update messages, and
the model-repository instructions further cause the global-model repository to send a global-model update message to the task-execution device, wherein the global-model update message comprises an indication of the first global-model update. ([Paragraph 15], the controller may be further configured to issue the update-request 42 to update the digital-map 16 when an unexpected-signal 50 not present on the digital-map 16 is detected. That is, if the presence of a traffic-signal is detected and the digital -map 16 has no record of any corresponding traffic-signal within a substantial distance, e.g. twenty-five meters (25 m) from the actual-position 30 of the unexpected-signal 50, then the update-request 42 may be used to document the presence of a new instance of traffic-signal in the map-database 44. It is contemplated that the unexpected-signal 50 may be a newly installed traffic-signal, or a traffic-signal that has been in place for some time that for some reason was never documented in the map-database 44.  [Paragraph 17], The provider 24 may further require that each of the plurality of update-requests is received from a distinct instance of the controller 40, i.e. from a different host-vehicle or different customer identification, before accepting the update-request 42 as valid and revising the digital-map 16.  [Paragraph 16], In order for 
Kawamoto teaches ([Paragraph 138], In step S53, the global map processing section 73 extracts, from the environment information, global information that includes map information of the areas surrounding the route that will be travelled by the own vehicle from now and traffic information on the route and supplies the global information to the route planning section 74.  [Paragraph 90], The local map processing section 72 extracts, as local information, local map-based narrow-range information around the vehicle such as position of the lane on the road being travelled, traveling speed, detailed shape of the road, traffic signs, traffic lights, and so on from the environmental 

As per claim 17, rejection of claim 15 is incorporated:
Bhatia teaches wherein: the model-repository instructions further cause the global-model repository to receive a local-model update message from the task-execution device, wherein the local-model update message comprises an indication of the second local-model update, and
the model-repository instructions that cause the global-model repository to apply the second global-model update based on the second local-model update comprise instructions that cause the global-model repository to apply the second global-model update based on the second local-model update indicated by the local-model update message. ([Paragraph 15], the controller may be further configured to issue the update-request 42 to update the digital-map 16 when an unexpected-signal 50 not present on the digital-map 16 is detected. That is, if the presence of a traffic-signal is detected and the digital -map 16 has no record of any corresponding traffic-signal within a substantial distance, e.g. twenty-five meters (25 m) from the actual-position 30 of the unexpected-signal 50, then the update-request 42 may be used to document the presence of a new instance of traffic-signal in the map-
Kawamoto teaches ([Paragraph 138], In step S53, the global map processing section 73 extracts, from the environment information, global information that includes 

As per claim 18, rejection of claim 15 is incorporated:
Kawamoto teaches wherein: the execution-device instructions cause the task-execution device to execute a simulation of the requested task and determine the probability that the result of the performance of the requested task will be the failure result based on the result of the simulation. ([Paragraph 102], The verification apparatus 13 is an apparatus realized, for example, by cloud computing. When a request is made by the driving control apparatus 11 to verify a personalization function, the verification apparatus 13 verifies safety by virtually using the personalization function and realizing autonomous driving through simulation and supplies the verification result. To be more specific, the verification apparatus 13 

As per claim 19, rejection of claim 18 is incorporated:
wherein: the local model comprises one or more constraints, and
the execution-device instructions that cause the task-execution device to generate the execution policy that includes one or more actions comprise instructions that cause the task-execution device to generate an execution policy that includes a set of one or more actions that do not violate the constraints. ([Paragraph 94], The behavior planning section 75 plans a behavior for activating the vehicle body action section 33 based on the local information and the route planning information and supplies the associated command as a deliberate action. More specifically, the behavior planning section 75 determines, for example, a steering angle of the steering, braking timing, accelerator opening angle, and so on required to change the lane as a deliberate action when it is necessary to change the lane because of the relationship between the route such as turning right or left next and the currently travelled lane based on detailed road shape and travelled lane information, local information, and route information found from the global information. The behavior planning section 75 supplies the command associated with the deliberate action to the autonomous driving control section 53.  [Paragraph 5], Incidentally, sensors are installed in motor vehicles to monitor a variety of conditions such as speed, acceleration, and position. In autonomous driving, a next action is determined on the basis of ever-changing detection results detected by these various sensors.)

As per claim 20, rejection of claim 15 is incorporated:
 wherein the execution-device instructions further cause the task-execution device to: 
generate a second execution policy based on the obtained observation of the performance of the requested task; and
execute a second performance of the requested task based on the generated second execution policy. ([Paragraph 94], The behavior planning section 75 plans a behavior for activating the vehicle body action section 33 based on the local information and the route planning information and supplies the associated command as a deliberate action. More specifically, the behavior planning section 75 determines, for example, a steering angle of the steering, braking timing, accelerator opening angle, and so on required to change the lane as a deliberate action when it is necessary to change the lane because of the relationship between the route such as turning right or left next and the currently travelled lane based on detailed road shape and travelled lane information, local information, and route information found from the global information. The behavior planning section 75 supplies the command associated with the deliberate action to the autonomous driving control section 53.  [Paragraph 5], Incidentally, sensors are installed in motor vehicles to monitor a variety of conditions such as speed, acceleration, and position. In autonomous driving, a next action is determined on the basis of ever-changing detection results detected by these various sensors.)
Bhatia teaches ([Paragraph 19], Accordingly, a map-data update system (the system 10), a controller 40 for the system 10 and a method of operating the system 10 is provided. The system 10 provides a reliable way for a map-database 44 to be 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Amirloo Abolfathi et al. (Pub 20210004647) discloses failure predictor to predict probability of failure of an autonomous vehicle via reinforcement learning agent.  [Paragraph 5]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONG U KIM/Primary Examiner, Art Unit 2196